DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (US 2013/0184415).
Regarding claims 1, 2, 5-8, 20 Yoshikawa discloses multilayered structure being laminated with other resins by using an extruder equipped with a multilayered multiplexing die or by using a co-injector equipped with a plurality of injection gates. When the films are to be laminated in a multiplicity of layers (para 0048), where one layer corresponds to first layer, one layer corresponds to second layer and one layer corresponds to resin particle. The biodegradable resin that is used is sparingly hydrolyzable, and is the one that is obtained by freeze-pulverizing the biodegradable resin into a powder. As the sparingly hydrolyzable biodegradable resin, there can be exemplified polylactic acid, polyhydroxyalkanoate, polycaprolactone, polybutylene succinate and cellulose acetate which can be used in the form of a copolymer or a blend (para 0023), where cellulose acetate encompasses cellulose acetate butyrate resin The inorganic particulate material (e.g., calcium carbonate) is contained as the ester decomposition promoter (C) to promote the hydrolysis of the polyglycolic acid (B). That is, the polyglycolic acid (B) is a polymer and undergoes the hydrolysis upon coming in contact with water, i.e., undergoes the organic reaction at a rate which is very smaller than that of the ordinary inorganic reaction (para 0018). The ester decomposition promoter (C) is an inorganic particulate material used for promoting the hydrolysis of the polyglycolic acid (B) and its representative examples include a basic compound containing an alkali metal or an alkaline earth metal and zeolite or an ion-releasing filler that releases ions of an alkali metal or an alkaline earth metal. The inorganic particulate material promotes the hydrolysis of the polyglycolic acid (B) during the forming and/or in the presence of water (para 0035). Inorganic particulate material is a basic compound containing an alkali metal or an alkaline earth metal (claim 2). As the basic compound containing an alkali metal or an alkaline earth metal, there can be exemplified sodium carbonate, potassium carbonate, calcium carbonate (para 0036). 
However, it would have been obvious to one of ordinary skill in the art at the time the application was filed to coat the surface of biodegradable resin such as cellulose acetate with alkali metal sodium carbonate and include potassium carbonate in the cellulose acetate based on the teaching of Yoshikawa. 
With respect to the atomic weight percent of alkali metals, It would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization motivated by the desire to promote hydrolysis and improve rate of biodegradation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05).
With respect to the process steps of claim 20, Although Yoshikawa does not disclose etching a range of 2 mm with an argon gas cluster ion of an output of 5 kV for 30 mins satisfying the claimed relationship, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Yoshikawa meets the requirements of the claimed product, Yoshikawa clearly meet the requirements of present claims of resin particles. 
Regarding claims 3-4, with respect to the content of cellulose acylate in an amount of 50 percent or more, When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding claims 17-19, with respect to the coating amount of the first layer is 0.01% by mass and 20 mass% or less with respect to total amount of the mother particles.
It would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization motivated by the desire to promote hydrolysis and improve rate of biodegradation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05).
Claim(s) 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (US 2013/0184415) in view of Kodama et al. (US 9458342).
Regarding claims 9-16, Yoshikawa fails to disclose the layers of multilayer biodegradable film comprises resin of polyalkyleneimine and layer of urethane or polyester (hydrophobic compound).
Whereas, Kodama discloses a laminated polyester film comprising a polyester film and a coating layer formed on a surface of the polyester film which is formed by applying a coating composition comprising a modified polyolefin which is copolymerized with a polyalkyleneoxide or a polyalkyleneimine and has two melting points (claim 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include polyalkyleneimine and polyester of Kodama in the first and second layers of Yoshikawa motivated by the desire to have excellent adhesive properties. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RONAK C PATEL/Primary Examiner, Art Unit 1788